Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB to 20160273969 to Lesage (Lesage) in view of JP2008180407 to Fukunaga et al. (Fukunaga).
Regarding claim 1, Lesage teaches providing an elongated circuit board (25, Figure 7) on which is mounted said at least two sensors at predetermined spaced intervals to sense the temperature of said outer surface of said tank at said predetermined spaced intervals (26, Figure 7, Paragraph 0027), said sensed temperature having a correlation to the actual temperature of water in said tank at said spaced intervals (Figures 2 and 4), ii) retaining said at least two sensors near said outer surface of said tank along a longitudinal axis of said tank (shown in at least Figures 2, 4, and 7), and iii) pressure biasing said at least two sensors against said outer surface of said tank by means of an expandable foam acting there against.
Lesage is silent on retaining said at least two sensors against said outer surface of said tank along a longitudinal axis of said tank, and iii) pressure biasing said at least two sensors against said outer surface of said tank by means of an expandable foam acting there against.
Fukunaga teaches retaining said at least two sensors against said outer surface of said tank along a longitudinal axis of said tank (7, Figure 5, Paragraph 0015 of translation) pressure biasing said at least two sensors against said outer surface of said tank by means of an expandable foam acting there against (9, Figure 5 and Paragraphs 0014, 0015, and 0019 of translation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lesage in view of Fukunaga to provide retaining said at least two sensors against said outer surface of said tank along a longitudinal axis of said tank and pressure biasing said at least two sensors against said outer surface of said tank. Doing so would increase the accuracy of the temperature measurement.
Regarding claim 5, Lesage teaches wherein there are at leas three of said sensors to provide temperature value signals representative of water temperature from a bottom end of said tank to a top end position where hot water is drawn out of said tank, conductors secured to said temperature sensors and to a controller having a processor equipped with a memory in which is stored functions for execution by a computer of said controller, said sensors generating continuous temperature value signals to said controller, said controller communicating with a utility provider capable of instructing said controller to effect selected functions stored in said memory and capable of controlling power supplied to resistive heating elements of said electric water heater, said functions including without limitations one of or a combination of (a) shedding surplus power from a power grid of said utility, (b) controlling power consumption of said electric water heater, (c) operating a switch mounted with said water heater to cut power supplied to said electric water heater resistive heating elements and to return power thereto, and (d) maintaining a desired temperature at said bottom end of said tank to prevent harmful bacteria proliferation (Paragraphs 0027 discloses control of heaters through the temperature sensors).

Allowable Subject Matter
Claims 2-4 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762